Citation Nr: 0926741	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for neurological disability 
(identified as multifocal motor neuropathy), to include as 
due to exposure to herbicides (including Agent Orange).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967, to include service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2007 rating decision in which the RO in Togus, 
Maine, denied service connection for multifocal motor 
neuropathy.  In August 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2008, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
June 2008.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Pittsburgh, 
Pennsylvania, which has certified the case for appellate 
review.  

In April 2009, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is also of record.  

The Board notes that, after the case was certified to the 
Board for appellate review, additional evidence was forwarded 
to the Board without a waiver of initial RO review of the 
evidence.  The evidence consists of a letter from a private 
physician reflecting a neurological disorder.  The fact that 
the Veteran has a neurological disorder is not in dispute and 
is shown by other evidence; accordingly, this additional 
evidence is not pertinent to the claim.  Hence, the Board can 
proceed to issue a decision on this claim.  See 38 C.F.R. 
§ 20.1304 (2008).  


As a final preliminary matter, the Board notes that in 
October 2007, the Veteran raised the issue of entitlement to 
pension.  It does not appear that the pension claim has yet 
been addressed by the RO.  As such, this matter is not 
properly before the Board, and is thus referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran served in Vietnam during the Vietnam 
era, and is thus presumed to have been exposed to herbicides 
(to include Agent Orange) during service, he has not been 
diagnosed with any neurological disability recognized by the 
VA as etiologically related to herbicide exposure.

3.  Multifocal motor neuropathy was first diagnosed many 
years after the Veteran's discharge from service, and there 
is no competent evidence or opinion of a medical relationship 
between any  current neurological disability and the 
Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for neurological 
disability (identified as multifocal motor neuropathy), to 
include as due to exposure to herbicides (including Agent 
Orange) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The March 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the January 2007 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.
  
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA, 
service, and private treatment records.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's Board  hearing, as well as  various written 
statements provided by the Veteran and by his daughter, 
friend and representative, on his behalf.  The Board also 
finds that no additional RO action to further develop the 
record is warranted. The Board recognizes that, based on the 
Veteran's testimony and a review of the record, it appears 
that there may be some private records of treatment for 
neurological problems that have not been obtained (all 
records would have been generated during or after 1991).  
However, the claim is being denied as no relationship between 
a current neurological disorder and service is suggested by 
the evidence of record.  At the Veteran's hearing, he 
testified that no doctor had ever indicated that there was a 
possible relationship between his current condition and his 
military service.  As such, no further in this regard is 
necessary.

The Board also acknowledges the request of the Veteran's 
representative that the Veteran be scheduled for a VA 
examination with a specialist to evaluate the claim.  The 
Board emphasizes, however, that the claim is one for service 
connection.  In this case, there is no medical evidence to 
support the claim that the Veteran's current neurological 
problems had their onset in or are otherwise related to 
service, as alleged.  As the current record does not reflect 
even a prima facie claim for service connection for the 
claimed disability, VA has no obligation to obtain any 
medical opinion commenting upon the etiology of the claimed 
disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).


In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed, for certain chronic 
diseases, such as organic diseases of the nervous system, 
which develop to a compensable degree within a prescribed 
period after discharge from service (one year for organic 
diseases of the nervous system), although there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
acute and subacute peripheral neuropathy shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy 
is defined by regulation as meaning transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of onset.  

As discussed below, the evidence of record establishes that 
the Veteran has current neurological disability.  However, 
the record simply fails to establish that any current 
neurological disorder is medically related to any incident of 
service.

During the Veteran's Board hearing, he testified that he 
first began having neurological problems in 1991 in that he 
was having problems running and would fall; he also stated 
that he was first diagnosed with a disability in 1992.  His 
wife testified that she noticed some problems a few years 
prior to 1991.  The Veteran reported that no doctor had ever 
indicated that there was a possible relationship between his 
current condition and his military service.  

The Veteran served in Vietnam during the Vietnam Era.  
Service treatment records show no treatment or complaint for 
any neurological disorders.  At the Veteran's September 1967 
separation examination, he denied having had any problems 
with neuritis.  A neurological examination at that time was 
reportedly normal.  

Private treatment records show complaints of neurological 
problems starting around 1991.  In December 1991, it was 
noted that the Veteran had been previously evaluated in 1989 
after he was struck on the vertex of the cranium with a large 
board and developed symptomatology suggestive of spinal cord 
impingement.  Apparently, in 1989 it was presumed that a 
transient cord contusion occurred.  The symptoms the Veteran 
suffered in 1989 reportedly improved significantly, and in 
1991 he had been troubled with increasingly unsteadiness of 
gait.  Neurological examination in 1991 was "relatively 
benign" although reflexes were depressed throughout with no 
evidence of hyperreflexia suggesting an ongoing myelopathic 
process of the cervical segment.    

In January 1992, distal symmetric peripheral neuropathy in 
the lower limbs was noted.  The physician stated that the 
etiology remained to be determined.  Subsequently, diagnoses 
were made of chronic idiopathic dysimmune 
polyradiculoneuropathy, left ulnar mononeuropathy, and 
multifocal motor neuropathy.

Statements from the Veteran's friend and daughter relay the 
Veteran's current symptoms and note that the Veteran did not 
have these problems in the past.   

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
there is no credible supporting evidence that the Veteran has 
neurological disability, to include multifocal motor 
neuropathy, which is medically related to service. 

In this case, the Veteran was not diagnosed with an organic 
disease of the nervous system within one year after his 
separation from service.  Moreover, although the Veteran 
served in Vietnam during the Vietnam era, and, thus, is 
presumed to have been exposed to herbicides (to include Agent 
Orange) during service, no acute or subacute peripheral 
neuropathy-neurological disability recognized by VA as 
etiologically-related to herbicides exposure-is shown within 
months after exposure to an herbicide.  Moreover, once 
manifest, the Veteran's neurological problems have continued 
for much longer than two years.  As such, the presumptions 
described above do not apply in this case.  

While service connection is not warranted on a presumptive 
basis, VA must still consider the Veteran's claim on a direct 
basis.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  

Here, however, there is no record of treatment for any 
neurological disability during service or until more than 20 
years after the Veteran's separation from service.  The Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Moreover, none of the medical records reflecting a diagnosis 
of any neurological disability  even suggests that there 
exists a medical nexus between any current neurological 
disability and the Veteran's military service, and neither 
the Veteran nor his representative has presented or 
identified any such existing medical  opinion.  In fact, the 
Veteran testified that he knew of no such opinion. 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the oral and written  
assertions of the Veteran and his wife, friend, and 
representative; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of whether there exists a 
relationship between current neurological disability and 
service- a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the above-named individuals is are not shown to 
be other than laypersons without the appropriate medical 
training and expertise, none is  competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

The Board recognizes that the Veteran's daughter states that 
she is an occupational therapist.  While a medical 
professional's statement may constitute competent medical 
evidence where the medical professional has specialized 
knowledge regarding the area of medicine or participated in 
treatment (see Black v. Brown, 10 Vet. App. 279, 284 (1997)), 
here, the Veteran's daughter is an occupational therapist as 
opposed to a neurologist, and did not participate in the 
Veteran's treatment.  Hence, she is not competent to provide 
an actual medical opinion to support this claim on the basis 
of her assertions, alone.  Moreover, the Veteran's daughter 
has only relayed the Veteran's current symptoms and has not 
offered any opinion as to the etiology of any neurological 
disability.   

For all the foregoing reasons, the Board finds that the claim 
for service connection for multifocal motor neuropathy must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim,  that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for neurological disability (identified as 
multifocal motor neuropathy), to include as due to exposure 
to herbicides (including Agent Orange), is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


